Citation Nr: 1731959	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS), currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) for the period prior to February 12, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to June 1970, to include combat service in Vietnam.  His awards include the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted an increased rating of 50 percent for PTSD with depression NOS, effective April 17, 2009 (the date of receipt of the Veteran's claim), and denied entitlement to a TDIU.  Subsequently, in an August 2011 supplemental statement of the case, the RO increased the PTSD rating to 70 percent, effective April 17, 2009.

The appeal was remanded for action by the Agency of Original Jurisdiction (AOJ) in March 2015.  At that time, the Board noted that in a February 2015 Informal Hearing Presentation, the Veteran's representative informally raised claims of entitlement to service connection for hypertension, hypertensive heart disease, a back disability, and peripheral neuropathy, as well as an increased rating for diabetes mellitus.  The Board noted that, while those five issues would generally be referred to the AOJ for consideration in the first instance, adjudication of those claims could potentially impact the Veteran's TDIU claim.  The Board therefore concluded that the five issues raised in the Informal Hearing Presentation were inextricably intertwined with the remanded TDIU claim, and should be adjudicated prior to a decision on entitlement to a TDIU.  

While the appeal was in remand status, the AOJ issued a rating decision in July 2016 that granted service connection for coronary artery disease with a 100 percent evaluation and peripheral neuropathy of the lower extremities with 10 percent ratings for each extremity, effective February 12, 2015 (the date of the Informal Hearing Presentation).  Service connection for hypertension was denied.  The evaluation of diabetes mellitus was continued at 20 percent.  This rating decision also established special monthly compensation on the basis of housebound status and Dependents' Educational Assistance.  A September 2016 rating decision granted service connection for degenerative arthritis of the spine and assigned a 10 percent evaluation effective February 12, 2015.  For the period from February 12, 2015, the Veteran's combined evaluation for compensation is 100 percent.  As the Veteran is in receipt of a 100 percent schedular rating from February 12, 2015, the question of a TDIU from that date is rendered moot.  The Board has accordingly characterized the TDIU issue to reflect the period considered.  


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as sleep disturbance, depression, anxiety, poor concentration, low motivation, and isolation.  

2.  For the period prior to February 12, 2015, the Veteran was in receipt of service connection for PTSD with depression NOS, evaluated as 70 percent disabling; service connection for diabetes mellitus, evaluated as 20 percent disabling, was granted effective in March 2011.  His combined evaluation for compensation was 70 percent from April 2009 to March 2011, and 80 percent from March 2011 to February 2015.

3.  For the period prior to February 12, 2015 the Veteran was not rendered unemployable as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with depression NOS have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to February 12, 2015, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims of entitlement to a higher evaluation for PTSD and a TDIU in a May 2009 letter.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  It also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination reports are adequate for the purpose of deciding the Veteran's claims, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.
For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Evaluation of PTSD with Depression NOS

Service connection for PTSD with depression NOS, with a 30 percent evaluation, was granted in a March 2004 rating decision.  The Veteran disagreed with the initial evaluation assigned, and in September 2008, the Board denied an initial evaluation in excess of 30 percent.  The Veteran submitted the instant claim for increase in April 2009.  He is currently in receipt of a 70 percent evaluation from April 17, 2009, the date of receipt of his claim for increase.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in October 2011; therefore the claim is governed by DSM-IV.

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.

An April 2009 patient assessment from Goldsboro Psychiatric Clinic indicates the Veteran's report of having been out of medication for six months.  He reported nightmares eight times per month, flashbacks three to four times per month, and panic attacks of 10 minutes duration five to six times per month.  He endorsed occasional night sweats, hypervigilance, and problems with his memory.  He indicated that he got four to five hours of sleep per night, with four to five awakenings.  He related that he socialized occasionally with friends and family.  The Veteran also endorsed symptoms of anger, sadness, fear, depression, low energy level, lack of interest, agitation, helplessness, hopelessness, suicidal ideation, mood swings, worry, racing thoughts, and crying spells.  He indicated that he experienced two to five hallucinations per week, to include hearing his name, hearing cars drive up, footsteps in the house, seeing shadows moving, or seeing animals.  The provider assigned a GAF score of 45.  

On VA examination in June 2009, the Veteran's history was reviewed.  He denied receiving individual psychotherapy, group therapy, or other therapy aside from an anti-depressant medication.  He endorsed crying spells several times per month, low motivation and low self-esteem, poor concentration, and hopelessness.  He also endorsed suicidal ideation, but denied current plan or intent.  He described some frustration in his marriage due to his wife's frustration over his not working.  He expressed ambivalence over seeing his children and grandchildren because they were too noisy.  He noted that his social relationships were very limited, indicating that he had a few friends but did not see them often.  He denied a history of suicide attempts and of violence.  He expressed his belief that his social pattern was basically the same as in 2005.  He denied issues associated with substance abuse.  Examination revealed that the Veteran was appropriately dressed.  Psychomotor activity was fatigued and tense.  Speech was hesitant.  The Veteran was cooperative.  Affect was constricted and mood was anxious and depressed.  The Veteran was unable to perform serial 7's and to spell a work forward and backwards.  He was oriented in all spheres.  Thought process was rambling and racing, and thought content included ruminations.  There was no evidence of delusions.  Judgement and insight were intact.  The Veteran indicated that he got four hours of sleep per night, waking up frequently due to dreams.  He denied hallucinations.  There was no evidence of obsessive or ritualistic behavior.  With respect to panic attacks, the Veteran described some severe sweating and headaches two times per month, requiring medication to help him calm down.  He endorsed homicidal thoughts, noting that he was easily angered but that he did not have specific homicidal ideation.  Remote memory was normal, and recent and immediate memory was moderately impaired.  The examiner indicated that the Veteran was able to maintain minimum personal hygiene.  He noted that the Veteran's symptoms had a moderate impact on household chores, shopping, engaging in exercise, traveling, and other recreational activities.  He concluded that the impact on driving was severe and that there was no impact on toileting, grooming, self-feeding, and dressing.  The examiner noted that the Veteran was retired on the basis of eligibility by age or duration of work.  He concluded that the symptoms did not cause total occupational and social impairment.  He did conclude that PTSD signs and symptoms resulted in deficiencies in thinking, family relations, work and mood.  He assigned a GAF score of 48.

On VA examination in July 2015, the Veteran's history was reviewed.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported social impairment due to increased arousal.  He endorsed anhedonia, stating that he did not want to be bothered and that he lacked motivation.  He indicated that he was capable of performing activities of daily living and did so routinely.  He reported that he worked for DuPont for 35 years until he retired in 2007.  He stated that his symptoms had not improved since his previous examination.  He endorsed nightmares two to three times per week.  He also endorsed flashbacks.  He indicated that he was prescribed two psychiatric medications.  The examiner indicated the presence of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  Behaviorally, the Veteran was alert and oriented.  He appeared to provide an accurate history and insight was adequate.  Affect was congruent to mood.  Thought processes were linear and coherent.  The Veteran was not distractible.  Speech was fluent, grammatic, and free of paraphasias.  Immediate, recent, and remote memory appeared within normal limits.  No suicidal or homicidal ideation was noted.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 70 percent for PTSD with depression NOS is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

During the period under consideration, the Veteran's reported symptoms included sleep disturbance, depression, anxiety, poor concentration, low motivation, and isolation.  Judgement and insight have been intact, and the Veteran was repeatedly noted to be oriented.  Objectively, the Veteran has been consistently found to be groomed and neat.  He has no speech disturbance, and although thought content has been noted to be rambling, there is no formal thought disorder suggestive of psychosis.  Notably, while the April 2009 private record notes hallucinations of varying types, the Veteran denied such on VA examination in June 2009 and July 2015.  He has been found to be capable of carrying out activities of daily living.  While the Veteran endorsed homicidal thoughts, the 2009 VA examiner noted the Veteran's report of being easily angered, but also noted that the Veteran did not have specific homicidal ideation.  Likewise, while the Veteran has indicated suicidal thoughts, he has denied present intent and plan.  The Board accepts that the Veteran's psychiatric disorder has affected his functioning; however, the objective evidence of record does not demonstrate total occupational and social impairment due to such symptoms as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss of the sort contemplated by the criteria for a 100 percent evaluation.  Thus, it cannot be said that the evidence as a whole for the period considered reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation is appropriate for the Veteran's PTSD with depression NOS.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

The Veteran asserts that service-connected disabilities preclude him from gainful employment.  As noted, he is in receipt of a 100 percent schedular evaluation for coronary artery disease from February 12, 2015; thus, the period considered for the assignment of a TDIU is for that prior to February 12, 2015.  

From the time of his April 2009 claim for a TDIU until February 12, 2015, the Veteran was in receipt of service connection for PTSD with depression NOS, evaluated as 70 percent disabling; from March 2011, he was also in receipt of service connection for diabetes mellitus, evaluated as 20 percent disabling.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  In this case, for the period considered, the Veteran meets the criteria under 38 C.F.R. § 4.16 for consideration of a TDIU.  

The central inquiry when considering entitlement to a TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and maintain employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  See Van Hoose at 363 (1993).
Having carefully considered the record, the Board concludes that a TDIU is not warranted.  In this regard, the Board observes that in his 2009 claim, the Veteran identified his PTSD alone as the disability that prevented him from securing or following a gainful occupation.  The record reflects that the Veteran retired following 35 years of employment, due to duration of work.  No examiner or provider has concluded that the Veteran's psychiatric symptoms are so severe as to interfere with occupational and social functioning to such a level that is contemplated by the criteria for a TDIU, and the evidence does not otherwise lead the Board to conclude that gainful employment is entirely precluded by the Veteran's PTSD with depression NOS.  Rather, the June 2009 examiner specified that the Veteran's psychiatric symptoms warranted a GAF score of 48, but that they did not cause total occupational and social impairment.  The July 2015 examiner concluded that psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Thus, while each examiner acknowledged the impact of the Veteran's psychiatric symptoms on his occupational functioning, neither concluded that there was total occupational impairment due to those symptoms.  The discussions set forth above, offered by providers with the requisite education and training, are more probative than the Veteran's lay statements to the contrary and are supported by the record.  

The Board acknowledges that a single opinion was not sought with respect to the cumulative impact of the Veteran's service-connected psychiatric disorder and diabetes mellitus on his daily activities, including work.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2016); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").   In this case, there has been no allegation by the Veteran that his diabetes mellitus, the only other service-connected disability prior to February 12, 2015, is a factor in his claimed unemployability.  Rather, he maintains that his psychiatric disorder is the disability that renders him unable to perform the physical and mental acts required by employment.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances which would justify such an action.  In this regard, the Board notes that although the Veteran's service-connected PTSD with depression NOS does present some interference in daily living, to include both social and occupational functioning, his history demonstrates that he is not precluded from performing the tasks required of employment due to PTSD or diabetes mellitus.

In reaching these conclusions, the Board has determined that application of the evidentiary equipoise rule is not required in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD with depression NOS is denied.

Entitlement to a TDIU for the period prior to February 12, 2015 is denied.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


